April 2, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
UNITED STATES OF AMERICA
WAIVER OF RIGHT TO BE PRESENT AT
~~ CRIMINAL PROCEEDING
Charles Melvin, 20 -CR- 592 (PMH }( )
Defendant.
x

xX Conference

| have been charged In an indictment with violations of federal law. | understand that | have a right to be
present at ail conferences concerning this indictment that are held by a judge in the Southern District of
New York, unless the conference Involves only a question of law. | understand that at these conferences
the judge may, among other things, 1) set a schedule for the case including the date at which the trlal will
be held, and 2) determine whether, under the Speedy Trial Act, certain periods of time should be properly
excluded in setting the time by which the trial must occur. | have discussed these issues with my attorney
and wish to give up my right to be present at the conferences. By signing this document, t wish to advise
the court that | willingly give up my right to be present at the conferences in my case for the period of
time in which access to the courthouse has been restricted on account of the COVID-19 pandemic. |

request that my attorney be permitted to represent my interests at the proceedings even though | will not
be present.

Date: 7/6/2021 /s/Charles Melvin
Signature of Defendant

Charies Melvin
Print Name

| hereby affirm that 1am aware of my obligation to discuss with my client the charges contained in the Indictment,
my client's rights to attend and participate in the criminal proceedings encompassed by this walver, and this
waiver form. | affirm that my client knowingly and voluntarily consents to the proceedings being held in my

client’s absence. | will inform my client of what transpires at the proceedings and provide my cllent with a copy of
the transcript of the proceedings, If requested, |

Date: 7/6/2021 Lh Kos a

Signature of Defense Counsel

Andrew Patel
Print Name

Accepted: ¥
Signature of Judge

Date: tHe /vi
